Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 remain pending in the application under prosecution and have been reexamined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6-8 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the instant Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,813,697 (Tomonaga et al) in view of "Multistorage Control Interface Switch, An IP.com Prior Art Database Technical Disclosure,(Luiz, FA, Martin, RW).
With respect to claim 1, Tomonaga teaches the invention as claimed, storage control device operable to be one of a plurality of storage control devices included in a storage device, (semiconductor chip comprising processing section such as CPU, a memory section such as a built-in memory and a transfer control section such as a direct memory access controller or a data transfer controller, the semiconductor chip data forming a processor for selectively setting a first or second mode process), the processing including: obtaining, in response to detecting of an activation of the storage control device by determining whether activation of the storage control device is caused by an instruction to activate the entire storage system an instruction to activate the storage control device alone (transfer control section executing the transfer control of information wherein the data processor is capable, in the first mode, of accessing to the entire part of the memory, in the second mode, of accessing part of the memory) [Abstract; Col. 1, Line 60 to Col. 2, Line 10; Col. 2, Lines 21-47; Col. 3, Line 37-56]. Tomonaga teaches using addressing signal for accessing to the entire the memory or part of the memory (Col. 3, Line 37-56), but fails to specifically teach in response to the determination result indicating that the detected activation of the storage control device is caused by the instruction to activate the storage control device alone, setting a control information storage region in the storage control device based on an acquisition state of the control information storage region in other storage control device of the plurality of storage control devices, the control information storage region of the storage control device being a memory region configured to store control information used to enable a function of the storage system. However, Luiz and Martin teach multistorage control interface switch allowing control access to storage devices wherein a status interrogation  result that indicates busy condition of the control  switch in determining, wherein  in the absence of any 

With respect to claim 6, Tomonaga teaches the invention as claimed, non-transitory computer-readable storage medium for storing a program which causes a processor included in a storage control device to execute processing, the storage control device being configured to be operated as one of a plurality of storage control devices included in a storage device (semiconductor chip comprising processing section such as CPU, a memory section such as a built-in memory and a transfer control section such as a direct memory access controller or a data transfer controller, the semiconductor chip data forming a processor for selectively setting a first or second mode process), the processing including: obtaining, in response to detecting of an activation of the storage control device by determining whether activation of the storage control device is caused by an instruction to activate the entire storage system an instruction to activate the storage control device alone (transfer control section executing the transfer control of information wherein the data processor is capable, in the first mode, of accessing to the entire part of the memory, in the second mode, of accessing part of the memory) [Abstract; Col. 1, Line 60 to Col. 2, Line 10; Col. 2, Lines 21-47; Col. 3, Line 37-56]. (Col. 3, Line 37-56), but fails to specifically teach in response to the determination result indicating that the detected activation of the storage control device is caused by the instruction to activate the storage control device alone, setting a control information storage region in the storage control device based on an acquisition state of the control information storage region in other storage control device of the plurality of storage control devices, the control information storage region of the storage control device being a memory region configured to store control information used to enable a function of the storage system. However, Luiz and Martin teach multistorage control interface switch allowing control access to storage devices wherein a status interrogation  result that indicates busy condition of the control  switch in determining, wherein  in the absence of any busy condition, a storage control causes the controller  to be switched to itself to activate normal control sequence performing certain limited operations on its own side of the switch. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the application to combine the selection system, as taught by Tomonaga, with the control switch of Luiz and Martin, in order to allow a storage control to connect or disconnect the control interface based on status response to a selection attempt, as taught by Luiz and Martin.

With respect to claim 7, Tomonaga and Luiz teach the storage control device, wherein the instruction to activate the entire storage system is an instruction to perform power-on processing on the entire storage system (the switch provided assignment or ready attention after the system have been set or reset).

With respect to claim 8, Tomonaga and Luiz teach the storage control device, wherein the instruction to activate the storage control device alone is an instruction to perform re-boot processing on the storage control device alone (the switch provided assignment or ready attention after the system have been set or reset).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180096711 (SEO et al) teaching electronic device including an embedded storage device connected to directly communicate with an extended storage device with monitoring device that monitors commands received from the application processor. The monitoring device generates a command state signal representing a state of the embedded storage device and the extended storage device based on a result of monitoring.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136